Per Curiam:
The agreement under seal executed by the plaintiff, bearing date the 2d of December, 1874, contains a distinct declaration sufficient to defeat his recovering on the obligation therein recited.
In regard to the other part of the plaintiff’s claim, the notes-show on their face that S. A. Bridges signed as bail or cosurety with J. E. Zimerman, for the plaintiff. There is no evidence showing that the word “bail” was not added before or at the time the signature of Mr. Bridges was put to the note. Such being the case, any understanding between the plaintiff and the-other surety, not communicated to Bridges, could not affect him,, nor change his obligation from that of a surety, as shown by the note at the time he put his signature thereto.
Judgment affirmed.